UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6484


HARRISON LEWIS, III,

                Plaintiff - Appellant,

          v.

BARACK HUSSEIN OBAMA; JOHNNY H. HUGHES; DAVID M. AXELROD;
DAVID PLOUFFE; J. SANDRA THOMAS,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:11-ct-03139-D)


Submitted:   June 21, 2012                 Decided:   June 26, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Harrison Lewis, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Harrison      Lewis,         III,       appeals     the   district      court’s

order   dismissing      under      28    U.S.C.       § 1915(e)(2)(B)           (2006)   his

complaint filed pursuant to Bivens v. Six Unknown Named Agents

of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).                                  We have

reviewed   the   record      and    find       that    this    appeal      is   frivolous.

Accordingly,     we   deny    leave      to        proceed    in   forma    pauperis     and

dismiss the appeal for the reasons stated by the district court.

Lewis v. Obama, No. 5:11-ct-03139-D (E.D.N.C. Feb. 27, 2012).

We   dispense    with   oral       argument         because    the   facts       and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 DISMISSED




                                               2